Exhibit 10.3

 

EXECUTION COPY

 

UNCONDITIONAL GUARANTY

 

This UNCONDITIONAL GUARANTY dated as of August 1, 2012 (the “Guaranty”), is
executed by American West Potash LLC, a Delaware limited liability company
(“Guarantor”), to and for the benefit of The Karlsson Group, Inc., an Arizona
corporation (together with any of its affiliate or subsidiary corporations, or
their successors or assigns, being collectively referred to herein as the
“Holder”).

 

RECITALS

 

WHEREAS, Guarantor is a wholly-owned subsidiary of Prospect Global
Resources, Inc., a Delaware corporation (“Maker”);

 

WHEREAS, Maker and Holder entered into that certain Membership Interest Purchase
Agreement dated as of May 30, 2012 (the “Purchase Agreement”), whereby Maker
agreed to purchase, and Holder agreed to sell, all of Holder’s limited liability
company membership interests in Guarantor;

 

WHEREAS, part of the purchase price payable by Maker pursuant to the Purchase
Agreement is evidenced by that certain Promissory Note, dated as of August 1,
2012, made by Maker in favor of Holder, in the original principal amount of One
Hundred Twenty-Five Million Dollars ($125,000,000) (the “Note”); and

 

WHEREAS, in consideration of Holder entering into the Note, Holder requires that
Guarantor guarantee the due performance by Maker of all of Maker’s obligations
to Holder under the Note.

 

NOW, THEREFORE, in consideration of the foregoing promises and for other good
and valuable consideration, Guarantor hereby agrees as follows.

 

AGREEMENT

 

NOW, THEREFORE, FOR VALUE RECEIVED, it is agreed that the preceding provisions
and preambles are an integral part hereof and that this Guaranty shall be
construed in light thereof, and in consideration of the terms of the Purchase
Agreement, Guarantor hereby unconditionally and absolutely guarantees to the
Holder, irrespective of the validity, regularity or enforceability of the Note,
the payment in full to the Holder, promptly on demand of the Holder, of the
Guaranteed Debt.  The term “Guaranteed Debt” shall mean (i) the Obligations, as
such capitalized term is defined in the Note, and (ii) all costs associated with
the enforcement and perfection of Holder’s security interests pursuant to that
certain (x) Security Agreement, dated as of the date hereof, by and among
Holder, Guarantor and Prospect Global Resources, Inc., a Delaware corporation
(“Prospect”), and (y) Pledge Agreement, dated as of the date hereof, by and
between Holder and Prospect.

 

1. Expenses. Guarantor agrees to pay all reasonable costs, including outside
attorneys’ and paralegals’ fees and expenses of every kind, paid or incurred by
the Holder in

 

1

--------------------------------------------------------------------------------


 

endeavoring to collect the Guaranteed Debt or any part thereof, or in enforcing
its rights in connection with any collateral securing the Guaranteed Debt, or in
enforcing this Guaranty, or in defending against any defense, counterclaim,
setoff or cross-claim based on any act of commission or omission by the Holder
with respect to the Guaranteed Debt, any collateral securing the Guaranteed
Debt, or in connection with any Repayment Claim (defined below).

 

2. Bankruptcy. In case of any bankruptcy, reorganization, debt arrangement or
other proceeding under any insolvency law relating to the Maker, any
dissolution, liquidation or receivership proceeding is instituted by or against
the Maker, or any default by Guarantor of any of the covenants, terms and
conditions set forth herein, all of the Guaranteed Debt shall, without notice to
anyone, immediately become due or accrued and all amounts due hereunder shall be
payable by Guarantor.  Guarantor hereby expressly and irrevocably:  (a) waives,
to the fullest extent possible, on behalf of itself and its successors and
assigns (including any surety) and any other person, any and all rights at law
or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification, set off or to any other rights that could accrue to a surety
against a principal, a guarantor against a maker or obligor, an accommodation
party against the party accommodated, a holder or transferee against a maker, or
to the holder of a claim against any person, and which Guarantor may have or
hereafter acquire against any person in connection with or as a result of
Guarantor’s execution, delivery and/or performance of this Guaranty, or any
other documents to which Guarantor is a party or otherwise; (b) waives any
“claim” (as such term is defined in the United States Bankruptcy Code) of any
kind against the Maker, and further agrees that it shall not have or assert any
such rights against any person (including any surety), either directly or as an
attempted set off to any action commenced against Guarantor by the Holder or any
other person; and (c) acknowledges and agrees (i) that foregoing waivers are
intended to benefit the Holder and shall not limit or otherwise effect
Guarantor’s liability hereunder or the enforceability of this Guaranty, and
(ii) that the Maker and its successors and assigns are intended third party
beneficiaries of the foregoing waivers.

 

3. Payment Order. All payments received by the Holder on account of the
Guaranteed Debt, from whatever source derived, shall be taken and applied by the
Holder toward the payment of the Guaranteed Debt and in such order of
application as the Holder may, in its sole discretion, from time to time elect. 
The Holder shall have the exclusive right to determine how, when and what
application of payments and credits, if any, whether derived from the Maker or
any other source, shall be made on the Guaranteed Debt and such determination
shall be conclusive upon Guarantor.

 

4. Guaranty Unconditional. This Guaranty shall in all respects be absolute and
unconditional, and shall remain in full force and effect with respect to
Guarantor until:  (i) written notice from the Holder to Guarantor as provided
for herein; or (ii) until all Guaranteed Debt created or existing before receipt
of either such notice shall have been fully paid in cash.  In the event of the
dissolution of Guarantor, this Guaranty shall continue as to all of the
Guaranteed Debt theretofore incurred by the Maker even though the Guaranteed
Debt is renewed or the time of maturity of the Maker’s obligations is extended
without the consent of the successors or assigns of Guarantor. No failure,
neglect or omission to enforce or exercise any right against any other guarantor
shall release or discharge Guarantor hereunder.

 

2

--------------------------------------------------------------------------------


 

5. No Discharge. Guarantor’s liability under this Guaranty shall in no way be
modified, affected, impaired, reduced, released or discharged by any of the
following (any or all of which may be done or omitted by the Holder in its sole
discretion, without notice to anyone):  (a) any acceptance by the Holder of any
new or renewal note or notes of the Maker, or of any security or collateral for,
or other guarantors or obligors upon, any of the Guaranteed Debt; (b) any change
in the time, place or manner of payment of, amount, or in any other term of, the
Guaranteed Debt or any other obligation of Maker under the Note, or any
rescission, waiver, amendment or other modification of the Note; (c) any taking,
exchange, substitution, release, impairment or non-perfection of any collateral
securing the Guaranteed Debt, or any taking, release, impairment, amendment,
waiver or other modification of any guaranty, for the Guaranteed Debt; and
(d) any change in the Maker’s name or the merger of the Maker into another
corporation.  Guarantor hereby consents to all acts of commission or omission of
the Holder set forth above and agrees that the standards by which good faith,
diligence, reasonableness and care shall be measured, determined and governed
solely by the terms and provisions hereof.

 

6. Waivers. In order to hold Guarantor liable hereunder, there shall be no
obligation on the part of the Holder, at any time, to resort to payment from the
Maker or to anyone else, or to any collateral, security, property, liens or
other rights and remedies whatsoever, all of which are hereby expressly waived
by Guarantor.

 

Guarantor hereby expressly waives diligence in collection or protection,
presentment, demand or protest or in giving notice to anyone of the protest,
dishonor, default, or nonpayment or of the creation or existence of any of the
Guaranteed Debt or of any security or collateral therefor or of the acceptance
of this Guaranty or indulgences hereunder.

 

Guarantor waives any and all defenses, claims and discharges of the Maker, or
any other obligor, pertaining to the Guaranteed Debt, in each case, only to the
extent permitted under applicable law.  Without limiting the generality of the
foregoing, but only to the extent permitted under applicable law, Guarantor will
not assert, plead or enforce against the Holder any defense of waiver, release,
discharge in bankruptcy, statute of limitations, res judicata, statute of
frauds, anti-deficiency statute, fraud, incapacity, minority, usury, illegality
or unenforceability which may be available to the Maker or any other person
liable in respect of any of the Guaranteed Debt, or any setoff available against
the Holder to the Maker or any such other person, whether or not on account of a
related transaction.  Guarantor expressly agrees that, subject to applicable
law, it shall be and remain liable for any deficiency remaining after
foreclosure of any security interest securing the Guaranteed Debt, whether or
not the liability of the Maker or any other obligor for such deficiency is
discharged pursuant to statute or judicial decision. For the avoidance of doubt,
Guarantor waives any relief available under valuation and appraisement laws and
any and all rights or defenses based on suretyship or impairment of collateral
including, but not limited to, any rights or defenses arising by reason of:
(i) any “one action” or “anti-deficiency” law or any other law which may prevent
Holder from bringing any action, including a claim for deficiency, against
Guarantor, before or after Holder’s commencement or completion of any
foreclosure action, either judicially or if permitted by applicable law by
exercise of a power of sale including, but not limited to, any right to a fair
market value hearing, any right to offset the amount owed by any amount other
than the amount paid at the trustee’s

 

3

--------------------------------------------------------------------------------


 

sale, any right to a statute of limitations shorter than six (6) years, and the
provisions of A.R.S. §§ 12-1566, 33-814, 33-725, and 33-727; (ii) any election
of remedies by Holder which destroys or otherwise adversely affects Guarantor’s
subrogation rights or rights to proceed against Holder for reimbursement,
including without limitation, any loss of rights Guarantor may suffer by reason
of any law limiting, qualifying, or discharging any indebtedness; (iii) any
disability or other defense of Maker, of any other guarantor, or of any other
person, or by reason of the cessation of Maker’s liability from any cause
whatsoever, other than payment in full in legal tender, of the Guaranteed Debt;
(iv) any right to claim discharge of the Guaranteed Debt on the basis of
unjustified impairment of any collateral for the Guaranteed Debt; (v) any
statute of limitations, if at any time any action or suit brought by Holder
against Guarantor is commenced, there is outstanding Guaranteed Debt which is
not barred by any applicable statute of limitations; or (vi) any defenses given
to guarantors at law or in equity other than actual payment and performance of
the Guaranteed Debt. If payment is made by Maker, whether voluntarily or
otherwise, or by any third party, on the Guaranteed Debt and thereafter Holder
is forced to remit the amount of that payment to Maker’s trustee in bankruptcy
or to any similar person under any federal or state bankruptcy law or law for
the relief of debtors, the Guaranteed Debt shall be considered unpaid for the
purpose of the enforcement of this Guaranty or any other obligor for such
deficiency is discharged pursuant to statute or judicial decision.

 

TO THE FULLEST EXTENT PERMITTED BY LAW, GUARANTOR UNCONDITIONALLY AND
IRREVOCABLY WAIVES ALL RIGHTS AND BENEFITS UNDER A.R.S. § 44-142, § 12-1641, ET
SEQ. AND RULE 17(F) OF THE ARIZONA RULES OF CIVIL PROCEDURE AND ANY SIMILAR
STATUTES OR RULES OF PROCEDURE. GUARANTOR WAIVES EVERY DEFENSE, CAUSE OF ACTION,
COUNTERCLAIM OR SETOFF, WHICH GUARANTOR MAY NOW HAVE OR HEREAFTER MAY HAVE TO
ANY ACTION BY THE HOLDER IN ENFORCING THIS GUARANTY.  AS FURTHER SECURITY, ANY
AND ALL DEBTS AND LIABILITIES NOW OR HEREAFTER ARISING AND OWING TO GUARANTOR BY
THE MAKER, OR TO ANY OTHER PARTY LIABLE TO THE HOLDER FOR THE GUARANTEED DEBT,
ARE HEREBY SUBORDINATED TO THE HOLDER’S CLAIMS AND ARE HEREBY ASSIGNED TO THE
HOLDER.  GUARANTOR HEREBY AGREES THAT GUARANTOR MAY BE JOINED AS A PARTY
DEFENDANT IN ANY LEGAL PROCEEDING (INCLUDING, BUT NOT LIMITED TO, A FORECLOSURE
PROCEEDING) INSTITUTED BY THE HOLDER AGAINST THE MAKER.  EACH MAKER, GUARANTOR
AND THE HOLDER, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH
COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE IRREVOCABLY THE
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY SUCH LEGAL PROCEEDING IN WHICH
GUARANTOR AND THE HOLDER ARE ADVERSE PARTIES.  THIS PROVISION IS A MATERIAL
INDUCEMENT TO THE HOLDER GRANTING ANY FINANCIAL ACCOMMODATION TO THE MAKER AND
ACCEPTING THIS GUARANTY.

 

7. Repayment Claim; Setoff; Assignment. Should a claim (a “Repayment Claim”) be
made upon the Holder at any time for repayment of any amount received by the
Holder in payment of the Guaranteed Debt, or any part thereof, whether received
from either Maker or the Guarantor pursuant hereto, or received by the Holder as
the proceeds of collateral, by reason of: (i) any judgment, decree or order of
any court or administrative body having

 

4

--------------------------------------------------------------------------------


 

jurisdiction over the Holder or any of its property; or (ii) any settlement or
compromise of any such Repayment Claim effected by the Holder, in its sole
discretion, with the claimant (including the Maker), the Guarantors shall remain
liable to the Holder for the amount so repaid to the same extent as if such
amount had never originally been received by the Holder, notwithstanding any
termination hereof or the cancellation of any note or other instrument
evidencing any of the Guaranteed Debt. If an Event of Default (as defined in the
Note) shall have occurred and be continuing, the Holder may, without demand or
notice of any kind to anyone, apply or set off any balances, credits, deposits,
accounts, moneys or other indebtedness at any time credited by or due from the
Holder to the Guarantor against the amounts due hereunder and in such order of
application as the Holder may from time to time elect.  Any notification of
intended disposition of any property required by law shall be deemed reasonably
and properly given if given in the manner provided by the applicable statute.

 

8. Assignments and Discharge. Unless and until all of the Guaranteed Debt has
been paid in full, and to the extent permissible under applicable law, no
release or discharge of any other person, whether primarily or secondarily
liable for and obligated with respect to the Guaranteed Debt, or the institution
of bankruptcy, receivership, insolvency, reorganization, dissolution or
liquidation proceedings by or against Maker or any other person primarily or
secondarily liable for and obligated with respect to the Guaranteed Debt, or the
entry of any restraining or other order in any such proceedings, shall release
or discharge Guarantor, or any other guarantor of the Guaranteed Debt, or any
other person, firm or corporation liable to the Holder for the Guaranteed Debt.

 

All references herein to the Maker and Guarantor, respectively, shall be deemed
to include any successors or assigns, whether immediate or remote, to Maker or
Guarantor, as the case may be.

 

9. Miscellaneous. This Guaranty shall be governed by, and construed in
accordance with, the internal laws of the State of Arizona, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Arizona or any other jurisdiction) that would cause the application of laws
of any jurisdiction other than those of the State of Arizona.

 

Guarantor consents to the sole and exclusive jurisdiction and venue in the
Federal or State courts in the County of Maricopa, Arizona, and agree that all
disputes based on or arising out of this Guaranty shall only be submitted to and
determined by said courts, which shall have sole and exclusive jurisdiction.

 

Wherever possible each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.

 

It is agreed that Guarantor’s liability is independent of any other guaranties
at any time in effect with respect to all or any part of the Guaranteed Debt,
and that Guarantor’s liability hereunder may be enforced regardless of the
existence of any such other guaranties.

 

5

--------------------------------------------------------------------------------


 

No delay on the part of the Holder in the exercise of any right or remedy shall
operate as a waiver thereof, and no single or partial exercise by the Holder of
any right or remedy shall preclude other or further exercise thereof, or the
exercise of any other right or remedy.  No modification, termination, discharge
or waiver of any of the provisions hereof shall be binding upon the Holder,
except as expressly set forth in a writing duly signed and delivered on behalf
of the Holder.

 

10. Notice. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this section):

 

If to Holder:

The Karlsson Group, Inc.

18 Ozone Avenue

Venice, CA 90291

Facsimile: 310-933-0262

E-mail: sevenciel@ca.rr.com

Attention: Michael Stone

 

 

with a copy, which shall not constitute notice, to:

Law Offices of Richard C. Weisberg

33 Derwen Road

Bala Cynwyd, PA 19004

Facsimile 215-689-1504

Email: weisberg@weisberg-law.com

Attention: Mr. Richard Weisberg

 

 

If to Guarantor:

c/o Prospect Global Resources, Inc.

1621 18th Street, Suite 260

Denver, CO 80202

Facsimile: 720-294-0402

E-Mail: PAvery@prospectGRI.com

Attention: Mr. Pat Avery

 

 

with a copy, which shall not constitute notice, to:

Eisner, Kahan & Gorry, P.C.

9601 Wilshire Boulevard, Suite 700

Beverly Hills, CA 90210

Facsimile: 310-855-3201

E-mail: meisner@eisnerlaw.com

Attention: Mr. Michael Eisner

 

6

--------------------------------------------------------------------------------


 

11. Warranties.  The execution, delivery and performance of this Guaranty by
Guarantor are within the powers of Guarantor, have been duly authorized by all
necessary action on the part of Guarantor and do not and will not (i) require
any consent or approval of the members or shareholders of Guarantor which has
not been obtained, (ii) violate any provision of the governing documents of
Guarantor or of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to
Guarantor; (iii) require the consent or approval of, or filing or registration
with, any governmental body, agency or authority, or (iv) result in a breach of
or constitute a default under, or result in the imposition of any lien, charge
or encumbrance upon any property of Guarantor pursuant to, any indenture or
other agreement or instrument under which Guarantor is a party or by which it or
any of its properties may be bound or affected.  The person or persons executing
and delivering this Guaranty for and on behalf of Guarantor, is/are duly
authorized to so act.  For so long as the Note remains outstanding, Guarantor
will continue to be a 100% owned subsidiary of Maker, and Holder, in extending
financial accommodations to Maker, is expressly acting and relying upon the
aforesaid representations and warranties.

 

This Guaranty:  (i) is valid, binding and enforceable in accordance with its
provisions, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), and no conditions exist to the
legal effectiveness of this Guaranty as to Guarantor; (ii) contains the entire
agreement between Guarantor and the Holder; (iii) is the final expression of
their intentions; and (iv) supersedes all negotiations, representations,
warranties, commitments, offers, contracts (of any kind or nature, whether oral
or written) prior to or contemporaneous with the execution hereof.  No prior or
contemporaneous representations, warranties, understandings, offers or
agreements of any kind or nature, whether oral or written, have been made by the
Holder or relied upon by Guarantor in connection with the execution hereof. 
This Guaranty shall inure to the benefit of the Holder and its successors and
assigns.

 

[signature page immediately follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed and delivered this Unconditional
Guaranty as of the date set forth above.

 

 

 

AMERICAN WEST POTASH LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Wayne Rich

 

Name: Wayne Rich

 

Title: Manager

 

8

--------------------------------------------------------------------------------